IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA,                   : No. 562 EAL 2019
                                                 :
                     Respondent                  :
                                                 : Petition for Allowance of Appeal
                                                 : from the Order of the Superior Court
               v.                                :
                                                 :
                                                 :
 KHALID M. HARTH,                                :
                                                 :
                     Petitioner                  :


                                         ORDER



PER CURIAM

      AND NOW, this 2nd day of June, 2020, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to the

remaining issue. The issue, as stated by petitioner, is:

      Was the Superior Court’s order to remand for a new hearing on the
      Commonwealth’s due diligence in error, insofar as it contradicts precedent
      and impermissibly gives the Commonwealth a second chance to prove
      diligence, when the Commonwealth had a full and fair opportunity to do so
      and failed to meet its burden?